

113 S1987 IS: To authorize the Secretary of Veterans Affairs to enter into enhanced-use leases for certain buildings of the Department of Veterans Affairs at the West Los Angeles Medical Center, California, and for other purposes.
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1987IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to enter into enhanced-use leases for certain
			 buildings of the Department of Veterans Affairs at the West Los Angeles
			 Medical Center, California, and for other purposes.1.Authority to enter into enhanced-use leases for certain buildings of the Department of Veterans
			 Affairs at the West Los Angeles Medical Center, California(a)Authority(1)In generalExcept as provided by subsection (b), in accordance with subchapter V of chapter 81 of title 38,
			 United States Code, the Secretary of Veterans Affairs may enter into an
			 enhanced-use lease for a covered building for the provision of long-term
			 therapeutic housing for covered veterans.(2)Rule of constructionThe authority provided by paragraph (1) is a specific authorization for purposes of section 8162(c)
			 of such title.(b)Prohibition on disposition of leased property(1)In generalIn accordance with section 224(a) of the Military Construction and Veterans Affairs and Related
			 Agencies Appropriations Act, 2008 (division I of Public Law 110–161; 121
			 Stat. 2272), section 8164 of title 38, United States Code, shall not apply
			 to a covered building.(2)Rule of constructionNothing in this section shall be construed to affect the prohibition under such section 224(a) on
			 the disposal of a covered building.(c)Biennial review and report(1)Review requiredNot less than once during each two-year period in which an enhanced-use lease is in effect under
			 subsection (a), the Secretary of Veterans Affairs shall conduct a review
			 of such lease, including by assessing the party that is entered into such
			 lease and determining whether such lease should continue.(2)Report requiredDuring each two-year period in which an enhanced-use lease is in effect under subsection (a), the
			 Secretary shall submit to Congress a report on the review conducted under
			 paragraph (1).(d)DefinitionsIn this section:(1)Covered buildingThe term covered building means any of the following buildings located at the West Los Angeles Medical Center, California:(A)Building 205.(B)Building 208.(2)Covered veteranThe term covered veteran means a veteran who is—(A)homeless; and(B)with respect to housing, requires assisted living or other similar form of care.(3)Enhanced-use leaseThe term enhanced-use lease has the meaning given that term in section 8161 of title 38, United States Code.(4)Long-term therapeutic housingThe term long-term therapeutic housing means supportive housing consisting of clinically supportive living facilities that provide
			 housing to a homeless veteran for a period that is sufficient for the
			 veteran to achieve stability and require a lower level of care than is
			 provided at such facilities.